DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claims 1-6 are amended.
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.
	Applicant’s argument:
	Regarding Claim 1:

	With respect to the present rejection over Bobak in view of Thakur, page 9-14 of the Office Action alleged that Claim 1 is obvious under 35 USC § 103. In making the rejection, the Office Action alleged, in part, that it would have been obvious to one having ordinary skill in the art to combine the teachings to arrive at the analysis of costs at various levels and perspectives thus maintaining continuity of the flow in a minimum cost while displaying the topology of the flow in real-time to the user, and furthermore to allow customers to configure when recovery actions can be delegated to lower level resources, particularly since resource sharing is becoming more relevant in many customer environments, and ability to divide pre-conditioning work between long running and immediate, non-disruptive short term actions. Applicant respectfully submits that claim 1 has been amended to include a limitation of “display continuity postures of the first dataflow in the at least one user interface”. This contention is respectfully traversed because the aforementioned features of independent claim 1 cannot reasonably be said to be present in the asserted combination.

Examiner’s response:
The issue in the argument is that the art of record do not disclose the amended claim 1.” display continuity postures of the first dataflow in the at least one user interface”.


    PNG
    media_image1.png
    724
    712
    media_image1.png
    Greyscale

 First in Bobak fig. 7 and fig. 8, a set of resources as nodes are interconnected in a daisy-chaining interconnection: single connection between node .i.e. from output port to input port of a linked nodes. In fig. 8 what was displayed is the data flow  where each 

    PNG
    media_image2.png
    599
    890
    media_image2.png
    Greyscale

 When the failure happen as planned or unplanned the recovery system initiates a recovery method based on policy of RTO and RPO.
RTO and RPO are calculated based on node resources included in the path to recover and it should be in compliance with the policy set in advance.[0222] and [0226]. And in order to determine such RTO and RPO a sum/add/cumulative of every included resources time is aggregated to calculate the final RTO and RPO [0471].
 If the calculated time is in compliance with the policy, the selected path associated with the selected resources is used for recovery.

  The rest of argument directed to other claims in the argument depend on the argument directed to claim 1, and any response to argument directed in claim 1 and the rejection  in this office action outlines the response to those arguments. Resources as available, degraded and unavailable are to be consumed by an availability system that evaluates them in the context of a policy, and then determines appropriate action, including possibly launching recovery automatically.
 Claim Objections
Claims 1-6 are objected to because of the following informalities:  Claims 1-6 includes set of limitation or phrases that was deleted and entered again from the previous set of claims :
For example claim 1 provided in set 07/26/2021 recites:
“…display continuity postures of the first dataflow in the at least one user interface 
 The previous set dated 01/21/2021 recites the following but crossed-out where word non-transitory is not included:
“..
Any added/changed/deleted limitation should be marked to show changes based on MPEP 714.C.B:
Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 14 as ). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings.
 	
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “a) determine that a particular attribute score of the plurality of attribute scores is below a predefined threshold; b) in response to determining that the particular attribute score of the plurality of attribute scores is below the other predefined threshold,”
 And claim 7 recites “attribute scores is below a predefined threshold; b) in response to determining that the at least one attribute score of the plurality of attribute scores is below the predefined threshold,” There is insufficient antecedent basis for this limitation in the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims
Place holders
functions
1
First data flow 
handling
1
Plurality of modules
Operate, display, calculate, calculate, correlate, determine, update
4
Plurality of modules
Determine, generate, display
5
Plurality of modules
Receive, access, cause


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-9 , 13 and 18 are rejected under 35 U.S.C. 103 as being un-patentable over Bobak et al (US PG-Pubs 2009/0171730) hereinafter “Bobak” in view of Thakur et al (US Patent 7,788,302) hereinafter “Thakur”.
As per claim 1, Bobak discloses a SaaS system for capturing dataflow integration and optimizing continuity of operations, wherein continuity quality is expressed in terms of overall probability scores of individual data-flow:
[0025] “Optimization of recovery choice is performed by BR, and may include interaction at various levels of sophistication with IT resources. In some cases, BR may set specific align with the stated RTO”,

The system comprising: 
a) A first dataflow having user-submitted compensating actions embodied therein for handling disruptions caused by a second dataflow interconnected via a daisy chaining connection:
This element is interpreted under 35 U.S.C. 112(f) as the as the dataflow displayed by the user interface of Fig. 2
Bobak teaches a use interface displaying a dataflow as a set of steps that should be executed in sequence in a user interface as shown fig.7
Examiner interpretation:
[0257] Failures occurring during sequences of operations executed within a BPEL compliant process workflow are intended to be handled through use of BPEL declared compensation actions, associated with the workflow activities that took a failure. The BR System creates associated "undo" workflows that are then submitted to compensate, and reset the environment to a stable state, based on where in the workflow the failure occurred.
[0091] “Ability to define the impact that recovery of one business application is allowed to have on other business applications.”
Fig. 7 is an example of a daisy chaining connection where each node is connected to another node using a single link(wire).
b) at least one user interface on a client device  for storing the first dataflow configured to be executed by the client device having a plurality of modules to implement a SaaS method for capturing dataflow integration and optimizing continuity of operations:
[0225] In terms of optimizing RTO, there are tradeoffs associated with the choices that are possible for preparatory and recovery actions. Optimization of recovery choice is performed by BR, and may include interaction at various levels of sophistication with IT resources. In some cases, BR may set to align with the stated RTO. In other cases, BR may request that an IT resource itself alter its management functions to achieve some portion of the overall RS RTO. In either case, BR aligns availability management of the IT resources contained in the RS with the stated RTO”.
[0194] Referring to FIG. 7, a Recovery Segment RS 700 is depicted. It is assumed for this Recovery Segment that: [0195] The Recovery Segment RS has been defined associated with an instantiated and deployed BR Manager for monitoring and management. [0196] Relationships have been established between the Recovery Segment RS and the constituent resources 702a-702m. [0197] A goal policy has been defined and validated for the Recovery Segment through interactions with the BR UI. [0198] The following impact pairings have been assigned to the resources and relationships 
Wherein the plurality of modules:
operate the first dataflow with an operational copy of the second dataflow in response to determining a rollback of the second dataflow to a previous release:
This element is interpreted under 35 U.S.C. 112(f) as the as the module of fig. 3 that executes the steps of algorithm described in[0010].
Bobak teaches a module that executed by the processor of the system to restore a previous copy/release due to an interruption of the data flow [0473].

 [0473]”For example, if a RTO of 30 seconds is to be achieved, and the business application uses a DB2.RTM. Database, the storage backing the database may or may not have a duplicate copy maintained by synchronous replication. Suppose the storage for the database does not have a duplicate initially. Recovery operations would require restoring a previous copy of the database and application of database log records from the point in time the copy was created until the failure of the storage volume was detected. This process would in all likelihood not Therefore, given the recovery times associated with having or not having a duplicate copy of the storage volume, it is determined that creation of a duplicate copy of the storage volume and ongoing synchronous replication is a required preparatory operation to achieve the specified RTO goal. Many such examples exist depending on the resource and the different recovery operations which may be performed predicated on the state of the resource at the time of failure and the ability to precondition the resource to achieve a RTO”

	Display continuity postures of the first dataflow in the at least one user interface:
This element is interpreted under 35 U.S.C. 112(f) the analysis module 304 of fig. 3 in of the recording application 126 stored in a memory of the client device and execute steps of  algorithm described in [0027].
Bobak teaches a BR UI displaying a dataflow in a user interface of the a device [386] and fig. 8B.

Examiner interpretation:
[386] when defining a Recovery Segment, the BR UI provides an option that allows the customer to display the dependency graph for those resources already in the Recovery Segment. This displays the topology from the seed node(s) in the Recovery Segment down to and including the dependent leaf nodes. The purpose of this capability is to give the customer the opportunity to display the dependent nodes and recommend that they be included in the Recovery Segment;
[0337] The z/OS.RTM. image has a set of RTO metrics associated therewith, as described above. Other resources may also have its own set of metrics. An example of this is depicted in FIG. 8B, in which a Recovery Segment 820 is shown that includes a plurality of resources 822a-m, each having its own set of metrics 824a-m, as indicated by the shading. 
[0338] Further, in one example, the RTO properties from each of the resources that are part of the Recovery Segment for App A have been gathered by BR and formed into an "observation" for recording to the Observation log, as depicted at 850. 

See also [0462].

correlate the overall probability score to a cumulative Recovery Time Objective (RTO) and a Recovery Point Objective (RPO)  of the daisy-chaining interconnection:
This element is interpreted under 35 U.S.C. 112(f) as the as the module of fig. 3(analysis module) that executes the steps of algorithm described in[0006].
Bobak teaches a module that executed by the processor of the system to restore a previous copy/release due to an interruption of the data flow [0471].

Examiner interpretation:
[0222]”In one implementation of the BR system, the Recovery Time Objective (RTO--time to recover post outage) is a supported goal policy. Additional goal policies of data currency (e.g., Recovery Point Objective) and downtime maximums, as well as others, can also be implemented with the BR system. Recovery Segments provide the context for association of goal based availability policies, and are the scope for goal policy expression supported in the BR design. The BR system manages the RTO through an understanding of historical information, metrics, recovery time 
[0226]” The information and raw metrics that BR uses to perform analysis and RTO projections are expressed as part of the IT resources, as resource properties. BR specific interpretations and results of statistical analysis of key factors correlated to recovery time are kept as BR Specific Management data (BRMD).”
[0471] “Alternatively, ordering dependencies may be specified through pairings. From the ordered set of operations, a total recovery time may be calculated manually. Alternatively, a programmatic representation of the recovery set of operations may be generated in the form of a Gantt chart from which the maximum time for executing the sequence of recovery operations may be determined”;



This element is interpreted under 35 U.S.C. 112(f) as the as the modules of fig. 3(analysis module) that executes the steps of algorithm described in [0012].
Bobak teaches a module (Business Resiliency) that executed by the processor of the system to monitor and update RTO. [0429] and [0333].

Examiner interpretation
 [0429]”during the change processing described herein, any RTO goals (or other goals, in a further embodiment) that have been specified for the Recovery Segments are maintained. The Business Resiliency design continues to monitor for state changes in resources that could trigger error assessment and recovery processing, and keeps the RTO policy actively managed. If the proposed change will cause a disruption to the current environment and the ability of the Business Resilience solution to meet its RTO goal, these changes are identified and the administrator is allowed to determine when to put them into effect. Disruptive changes will cause an alteration in the prepared condition for resources.
[0333] Understanding the customer environment and the duration of operations within those environments aids in insuring a Recovery Time Objective is achievable and in building workflows to alter the customer configuration of IT resources in advance of a failure and/or when a failure occurs.”
 See also [0222] and [0226]

But not explicitly:

Appl. No. 14/549,838Amendment After Non-Final Office Action Calculate a plurality of attribute scores for the first dataflow;
 Calculate an overall probability score by taking a weighted or an unweighted average of the plurality of attribute scores;
determine that a particular combination of the plurality of attribute scores is above a predefined threshold,

Thakur discloses:
Appl. No. 14/549,838Amendment After Non-Final Office Action Calculate a plurality of attribute scores for the first dataflow; Calculate an overall probability score by taking a weighted or an unweighted average of the plurality of attribute scores:
This element is interpreted under 35 U.S.C. 112(f) as the as the modules of fig. 3(optimization module) that executes (device processor) the steps of algorithm described in [0036].
Thakur discloses a module that executed by the processor of the system to monitor, calculate score and weighted score of the data flow [col 11 22-25]

Examiner interpretation:
Thakur column 11 lines 20-25 “For example, life-cycle scores could be multiplied by 1.5 to increase the importance of the life-cycle factor relative to the other factors, but priority scores could be multiplied by 0.5 to decrease the importance of the priority factor relative to the other factors. Once the individual scores are normalized and weighted, the normalized and weighted individual scores are summed to obtain the total score for the data flow”;
Column 11 line 35-39 “For the data flow, a set of key variables is assessed to determine compatibility between the data flow and the various classes of service (313). In this example the classes of service are: extremely critical, mission critical, business critical, and back-office/reporting, although different classes-of-service could be used.


Determine that a particular combination of the plurality of attribute scores is above a predefined threshold:
This element is interpreted under 35 U.S.C. 112(f) as the as the modules of fig. 3(optimization module) that executes the steps of algorithm described in [0034].


Examiner interpretation:
Col 13 line 33-51 “… Storage management system 114 selects the class of service for the data flow based on the key variables and the total score (314). For example, once the variables are selected for the data flow, storage management system 114 compares the data flow variables against the class-of-service variables to determine which classes-of-service are suitable for the data flow. The total score is used to select from among the suitable classes of service. For example, both the extremely critical and mission critical classes-of-service may be suitable for a given data flow. The extremely critical class-of-service may be used if the data flow has a total score higher than 10 and the mission critical class-of-service may be used if the data flow has a total score of 10 or lower. For the data flow, storage management system 114 selects a storage system tier based on the selected class of service (315). Typically, each class-of-service is pre-assigned to a storage system tier. New tiers and classes-of-service may be implemented over time…”.
Store the first dataflow in a persistent format in response to determining that the particular combination of the plurality of attribute scores is above the predefined threshold:
This element is interpreted under 35 U.S.C. 112(f) as the modules of fig. 3(optimization module) that executes the steps of algorithm described in [0034].
Thakur discloses a module that executed by the processor of the system to monitor, calculate scores and weighted scores of the data flow and compare it to predefined threshold [col 13 22-25].

Examiner interpretation:
Col 13 line 33-51” Storage management system 114 selects the class of service for the data flow based on the key variables and the total score (314). For example, once the variables are selected for the data flow, storage management system 114 compares the data flow variables against the class-of-service variables to determine which classes-of-service are suitable for the data flow. The total score is used to select from among the suitable classes of service. For example, both the extremely critical and mission critical classes-of-service may be suitable for a given data flow. The extremely critical class-of-service may be used if the data flow has a total score higher than 10”;

Comparing the scores against the class of service variable requires the score to be all the time in a format of class variable in order to select the flow for such class or not to select. The data flow is selected based on the outcome of score and used (stored).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Thakur into teachings of Bobak to allow the analysis of costs at various levels and perspectives thus maintaining continuity of the flow in a minimum cost while displaying the topology of the flow in real-time to the user.
And furthermore to allow customers to configure when recovery actions can be delegated to lower level resources, particularly since resource sharing is becoming more relevant in many customer environments, and ability to divide pre-conditioning work between long running and immediate, non-disruptive short term actions. 
Results Impact only a smallest set of resources required during recovery, to avoid negative residual or side effects for attempting to recover a broader set of resources than what is actually impacted by the failure(Cho et al US. 2011/ 0138391)

As per claim 5 the rejection of claim 1 is incorporated and furthermore Bobak discloses. 

This element is interpreted under 35 U.S.C. 112(f) as the modules of fig. 3(300 and302) that executes the steps of algorithm described in [0031-0032].
Bobak discloses a module that executed by the processor of the system to monitor, to identify the component of the dataflow [[0080].

Examiner interpretation:
 [0080] “The BR system is built around the idea of identifying the components that constitute a business function, and identifying successive levels of recovery that lead to more complex constructs as the solution evolves. The various recovery options are connected by an overall BR management capability that is driven by policy controls.”
[0436]”After determining what operations are to be included in the delta workflow, BR assesses the required ordering of operations and includes any dependent operations. In one implementation, ordering of operations and including dependent operations is achieved by BR based on pairing information”;
See for example fig. 7

Access recording directions corresponding to the item, and cause the recording directions to be presented in conjunction with the first dataflow, the recording directions relating to a manner in which the item is to be configured in the first dataflow. 
This element is interpreted under 35 U.S.C. 112(f) as the modules of fig. 3(300 and302) that executes the steps of algorithm described in [0033].
Bobak discloses a module that executed by the processor of the system to prepare workflow operations including the component of the dataflow [0513].

Examiner interpretation:
 [0513]” In one example, modification of a prepare workflow is achieved through UI interaction in which the proposed workflow and valid prepare operations on resources associated Customer selection of valid prepare operations to be included in the prepare workflow or to be removed from the workflow continues until the modified prepare workflow contains the desired operations. The modified set of operations are then evaluated for dependencies and placed in order for execution as the modified prepare workflow.”


As per claim 13 the rejection of claim 1 is incorporated and furthermore Bobak discloses. 
Determining an unplanned service outage of the second dataflow, and operating the first dataflow with a last known operational copy of the second dataflow when an unplanned service outage is determined:
[0473] “For example, if a RTO of 30 seconds is to be achieved, and the business application uses a DB2.RTM. Database, the storage backing the database may or may not have a duplicate copy maintained by synchronous replication.
…
Alternatively, if a duplicate copy of the storage volume is established and maintained through synchronous replication, at the time of failure of the storage volume a recovery operation which switches to the duplicate copy can complete well within the 30 second RTO goal. 


As per claim 6, Bobak discloses a SaaS method for capturing dataflow integration and optimizing continuity of operations:
[0025] “Optimization of recovery choice is performed by BR, and may include interaction at various levels of sophistication with IT resources. In some cases, BR may set specific configuration parameters that are surfaced by the IT resource to align with the stated RTO”,

Comprising: 

 [0257] Failures occurring during sequences of operations executed within a BPEL compliant process workflow are intended to be handled through use of BPEL declared compensation actions, associated with the workflow activities that took a failure. The BR System creates associated "undo" workflows that are then submitted to compensate, and reset the environment to a stable state, based on where in the workflow the failure occurred.
[0091] “Ability to define the impact that recovery of one business application is allowed to have on other business applications.”
Fig. 7 is an example of a daisy chaining connection where each node is connected to another node using a single link (wire).
operating the first dataflow with an operational copy of the second dataflow in response to determining a rollback of the second dataflow to a previous release;:
 [0473]”For example, if a RTO of 30 seconds is to be achieved, and the business application uses a DB2.RTM. Database, the storage backing the database may or may not have a duplicate copy maintained by synchronous replication. Suppose the storage for the database does not have a duplicate initially. Recovery operations would require restoring a previous copy of the database and application of database log records from the point in time the copy was created until the failure of the storage volume was detected. This process would in all likelihood not meet the 30 second RTO goal. Alternatively, if a duplicate copy of the storage volume is established and maintained through synchronous replication, at the time of failure of the storage volume a recovery operation which switches to the duplicate copy can complete well within the 30 second RTO goal. Therefore, given the recovery times associated with having or not having a duplicate copy of the storage volume, it is determined that creation of a duplicate copy of the storage volume and ongoing synchronous replication is a required preparatory operation to achieve the specified RTO goal. Many such examples exist 

	displaying continuity postures of the first dataflow in at least one user interface:
 [0386] when defining a Recovery Segment, the BR UI provides an option that allows the customer to display the dependency graph for those resources already in the Recovery Segment. This displays the topology from the seed node(s) in the Recovery Segment down to and including the dependent leaf nodes. The purpose of this capability is to give the customer the opportunity to display the dependent nodes and recommend that they be included in the Recovery Segment”;
[0337] The z/OS.RTM. image has a set of RTO metrics associated therewith, as described above. Other resources may also have its own set of metrics. An example of this is depicted in FIG. 8B, in which a Recovery Segment 820 is shown that includes a plurality of resources 822a-m, each having its own set of metrics 824a-m, as indicated by the shading. 
[0338] Further, in one example, the RTO properties from each of the resources that are part of the Recovery Segment for App A have been gathered by BR and formed into an "observation" for recording to the Observation log, as depicted at 850. 

See also [0462].

C) correlate the overall probability score to a cumulative Recovery Time Objective (RTO) and a Recovery Point Objective (RPO)  of the daisy-chaining interconnection:
 [0222]”In one implementation of the BR system, the Recovery Time Objective (RTO--time to recover post outage) is a supported goal policy. Additional goal policies of data currency (e.g., Recovery Point Objective) and downtime maximums, as well as others, can also be implemented with the BR system. Recovery Segments provide the context for association of goal based availability policies, and are the scope for goal policy expression supported in the BR design. The BR system manages the RTO through an understanding of historical information, metrics, and recovery time”; 
BR specific interpretations and results of statistical analysis of key factors correlated to recovery time are kept as BR Specific Management data (BRMD).”
[0471] “Alternatively, ordering dependencies may be specified through pairings. From the ordered set of operations, a total recovery time may be calculated manually. Alternatively, a programmatic representation of the recovery set of operations may be generated in the form of a Gantt chart from which the maximum time for executing the sequence of recovery operations may be determined”;


f)  updating the RTO  based on how invoking the user- submitted compensating actions will impact the first dataflow in the event of disruption handling.
[0429]”during the change processing described herein, any RTO goals (or other goals, in a further embodiment) that have been specified for the Recovery Segments are maintained. The Business Resiliency design continues to monitor for state changes in resources that could trigger error assessment and recovery processing, and keeps the RTO policy actively managed. If the proposed change will cause a disruption to the current environment and the ability of the Business Resilience solution to meet its RTO goal, these changes are identified and the administrator is allowed to determine when to put them into effect. Disruptive changes will cause an alteration in the prepared condition for resources.
[0333] Understanding the customer environment and the duration of operations within those environments aids in insuring a Recovery Time Objective is achievable and in building workflows to alter the customer configuration of IT resources in advance of a failure and/or when a failure occurs.”
 See also [0222] and [0226]

But not explicitly:

b) calculating a plurality of attribute scores for the first dataflow;
 c) calculating an overall probability score by taking a weighted or an unweighted average of the plurality of attribute scores, 

e) in response to determining that at least the portion of the plurality of attribute scores are above the predefined threshold, causing the client device to automatically store the first dataflow in a persistent format in machine-readable medium of the client device; 
Thakur discloses:
Appl. No. 14/549,838Amendment After Non-Final Office Action Calculating a plurality of attribute scores for the first dataflow; calculating an overall probability score by taking a weighted or an unweighted average of the plurality of attribute scores:
Thakur column 11 lines 20-25 “For example, life-cycle scores could be multiplied by 1.5 to increase the importance of the life-cycle factor relative to the other factors, but priority scores could be multiplied by 0.5 to decrease the importance of the priority factor relative to the other factors. Once the individual scores are normalized and weighted, the normalized and weighted individual scores are summed to obtain the total score for the data flow”;
Column 11 line 35-39 “For the data flow, a set of key variables is assessed to determine compatibility between the data flow and the various classes of service (313). In this example the classes of service are: extremely critical, mission critical, business critical, and back-office/reporting, although different classes-of-service could be used.


d) determining, by a processor of a machine, that at least a portion of the plurality of attribute scores are above a predefined threshold; 
Col 13 line 33-51 “… Storage management system 114 selects the class of service for the data flow based on the key variables and the total score (314). For example, once the variables are selected for the data flow, storage management system 114 compares the data flow variables against the class-of-service variables to determine which classes-of-service are suitable for the data flow. The total score is used to select from among the suitable classes of service. For example, both the extremely critical and mission critical classes-of-service may be suitable for a given data flow. The extremely critical class-of-service may be used if the data flow has a total score higher than 10 and the mission critical class-of-service may be used if the data flow has a total score of 10 or lower. For the data flow, storage management system 114 selects a storage system tier based on the selected class of service (315). Typically, each class-of-service is pre-assigned to a storage system tier. New tiers and classes-of-service may be implemented over time…”.
e) in response to determining that at least the portion of the plurality of attribute scores are above the predefined threshold, causing the client device to automatically store the first dataflow in a persistent format in machine-readable medium of the client device; 
Col 13 line 33-51” Storage management system 114 selects the class of service for the data flow based on the key variables and the total score (314). For example, once the variables are selected for the data flow, storage management system 114 compares the data flow variables against the class-of-service variables to determine which classes-of-service are suitable for the data flow. The total score is used to select from among the suitable classes of service. For example, both the extremely critical and mission critical classes-of-service may be suitable for a given data flow. The extremely critical class-of-service may be used if the data flow has a total score higher than 10”;

Comparing the scores against the class of service variable requires the score to be all the time in a format of class variable in order to select the flow for such class or not to select. The data flow is selected based on the outcome of score and used (stored).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Thakur into teachings of 
And furthermore to allow customers to configure when recovery actions can be delegated to lower level resources, particularly since resource sharing is becoming more relevant in many customer environments, and ability to divide pre-conditioning work between long running and immediate, non-disruptive short term actions. 
Results Impact only a smallest set of resources required during recovery, to avoid negative residual or side effects for attempting to recover a broader set of resources than what is actually impacted by the failure(Cho et al US. 2011/ 0138391)

As per claim 8, the rejection of claim 6 is incorporated and furthermore Bobak discloses:
a) receiving an item identifier, the item identifier identifying an item included in the first dataflow:
[0080] “The BR system is built around the idea of identifying the components that constitute a business function, and identifying successive levels of recovery that lead to more complex constructs as the solution evolves. The various recovery options are connected by an overall BR management capability that is driven by policy controls.”
[0436]”After determining what operations are to be included in the delta workflow, BR assesses the required ordering of operations and includes any dependent operations. In one implementation, ordering of operations and including dependent operations is achieved by BR based on pairing information”;
See for example fig. 7
 

[0513]” In one example, modification of a prepare workflow is achieved through UI interaction in which the proposed workflow and valid prepare operations on resources associated with the RS is presented. Customer selection of valid prepare operations to be included in the prepare workflow or to be removed from the workflow continues until the modified prepare workflow contains the desired operations. The modified set of operations are then evaluated for dependencies and placed in order for execution as the modified prepare workflow.”

As per claim 9, the rejection of claim 6 is incorporated and furthermore Bobak discloses:
wherein the plurality of attribute scores provide a measure, the measure comprises at least one of: a) data flows supported and how those data flows will be impacted in the event of a disruption b) core infrastructure components needed to maintain minimal functionality; c) length of time the infrastructure components can be down before supported data-flows are impacted; and d) tolerance for loss of data.
[0090]” Ability to define the impact that recovery of one business application is allowed to have on other business applications.” 
[0272] Customization of generated Pattern System Environments; and [0273] Specification of statistical tolerances required for system environment formation or recovery metric usage.
 [0223] RTO goals are specified by the customer at a Recovery Segment level and apportioned to the various component resources grouped within the RS.

	Examiner interpretation: 
see also Thakur column 12 line 14-25 “Performance--are there any specific performance requirements for the data. Provisioning--how fast does the storage service need to be established for the 

Claims 18 are the method claim corresponding to system claims 13 and rejected under the same rational set forth in connection with the rejection of Claims 13 above.

Claims 2-4, 7 and 10 are rejected under 35 U.S.C. 103 as being un-patentable over Bobak et al (US PG-Pubs 2009/0171730) hereinafter “Bobak” in view of Thakur et al (US Patent 7,788,302) hereinafter “Thakur” and Mullaney et al (US PG-Pubs 2016/0371617) Hereinafter “Mullaney”.
As per claim 2 the rejection of claim 1 is incorporated and furthermore Bobak do not disclose:
wherein the plurality of modules further comprises: determining whether the overall probability score is greater than 85%; and recognizing that the particular continuity posture is unsafe for mission critical data flows upon determining that the overall probability score is greater than 85%.
Mullaney discloses:
wherein the plurality of modules further comprises: determining whether the overall probability score is greater than 85%; and recognizing that the particular continuity posture is unsafe for mission critical data flows upon determining that the overall probability score is greater than 85%:
 [0031] “The risk rating may refer to the probability of a risk of the risk area being realized”
[0048] at step 216, in some embodiments, TAAM 140 determines whether the composite risk score is above a certain the composite risk score of57.5 from Table 4 may be compared to a threshold of 60. If, at step 216, TAAM 140 determines that the composite risk score is above a threshold the method continues to step 224, which is described below. If TAAM 140 determines that the composite risk score is not above the threshold the method continues to step 218 where TAAM 140 determines whether any area score is above a threshold. For example, TAAM 140 may determine that any risk rating of "critical" may be above the threshold and render the architecture of third-party entity 130 unacceptable.

Examiner interpretation:
A score greater than a threshold of 60 includes and cover also a score greater than 85 and if such determination is correct the flow is unsafe (unacceptable).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the  effective  filling date of the claimed invention would have been motivated to incorporate the teachings of Mullaney  into teachings of Bobak to determine a weight based on the at least one of the plurality of risk areas and determine an area score based on the risk rating and the weight and finally to determine whether to grant permission to send the data(mission critical see table 2 of Mullaney) to the third-party entity based at least in part on the area score (RTO goal of Bobak).

As per claim 3 the rejection of claim 1 is incorporated and furthermore Bobak do not disclose:
wherein the plurality of modules  further comprises: Page 3 of 26PATENT Appl. No. 15/236,952Amendment After Final Office Actiondetermining  whether the overall probability score is less than 15%; and recognizing that the particular continuity posture is safe for mission critical data flows upon determining that the overall probability score is less than 15%.
Mullaney discloses:

 [0031] “The risk rating may refer to the probability of a risk of the risk area being realized”
[0048] “ If at step 218, TAAM 140 determines that the area score is not above a certain threshold, then the method continues to step 220 and TAAM 140 grants permission to send the data to third-party entity 130. In some embodiments, this permission reflects that TAAM 140 has determined, based on the composite risk of each individual area score, that the architecture associated with third-party entity 130 is sufficiently secure to permit sending confidential data to third-party entity 130.
[0036] “For example, TAAM 140 may compare the composite risk score to one or more thresholds. If the composite risk score of 57.5 as illustrated in Table 4 is compared to the threshold of 60, then TAAM 140 may determine to grant permission to send the data to third-party entity 130because the composite risk score is less than the threshold.

Examiner interpretation:
A score less than a threshold of 60 includes also a score less than 15 and if such determination is correct the flow is safe (grant permission).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the  effective  filling date of the claimed invention would have been motivated to incorporate the teachings of Mullaney  into teachings of Bobak to determine a weight based on the at least one of the plurality of risk areas and determine an area score based on the risk rating and the weight and finally to determine whether to grant permission to send the data(mission critical see table 2 of Mullaney) to the third-party entity based at least in part on the area score (RTO goal of Bobak).

As per claim 4 the rejection of claim 1 is incorporated and furthermore Bobak discloses:
a)  Determine that a particular attribute score of the plurality of attribute scores is below a predefined threshold: 
This element is interpreted under 35 U.S.C. 112(f) as the as the modules of fig. 3(feedback module) that executes the steps of algorithm described in[0039].
Bobak teaches a module (Business Resiliency) that executed by the processor of the system to monitor the score if its fall below certain value. [0256].
Examiner interpretation:
 [0256] “As another example, customers may choose to configure a definition of availability based on transaction rate metrics for a database, so that if the rate falls below some value, the RS is considered unavailable or degraded, and evaluation of `failure` impact will be triggered within the BR system.

But not explicitly:
 b) In response to determining that the particular attribute score of the plurality of attribute scores is below the other predefined threshold, generate textual feedback including a suggestion to improve the particular attribute score:
  c) Display the textual feedback on the client device 
Mullaney discloses:
b) in response to determining that the particular attribute score of the plurality of attribute scores is below the other predefined threshold, generate  textual feedback including a suggestion to improve the particular attribute score; and c) Display the textual feedback on the client device:

Mullaney teaches a TAAM module that executed by the processor of the system to monitor the score if its fall below certain value. [0051] and [0038.

Examiner interpretation:
[0051] at step 228, in some embodiments, TAAM 140 determines one or more items associated with the architecture of third-party entity 130 that may require remediation. TAAM 140 may review the architecture information retrieved at step 204 to determine the items that require remediation. TAAM 140 may analyze the attributes associated with each risk area and determine which are sufficient or insufficient (e.g., contributed to rejecting the grant of permission to send data).

[0038] in some embodiments, TAAM 140 determines items of the architecture that require remediation before granting permission to send the data to third-party entity 130. TAAM 140 may determine that items of the architecture require remediation by identifying a critical (e.g., clear and present) vulnerability in any of the risk areas. By identifying these vulnerabilities, TAAM 140 provides an opportunity for third-party entity 130 to remediate the vulnerabilities before a final recommendation is made regarding granting or denying permission to send the data to third-party entity 130. 

Remediation to a system through a manager includes an alert message or any means for such attention as in BobaK [0179] the user is able to configure the UI to notify them whenever a notification exceeding a certain severity is encountered. The UI then alerts 650 the user of the notification and message when it comes in, as shown in FIG. 6B, in one example”; [0180] When alerted, the user can choose to open the corresponding resource directly. If the user selects No, the user can revisit the message or resource by using the above notification log view”. See also Bobak fig. 6B.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention 

As per claim 7, the rejection of claim 1 is incorporated and furthermore Bobak discloses:
a)  determining that at least one attribute score of the plurality of attribute scores is below a predefined threshold: 
[0256] “As another example, customers may choose to configure a definition of availability based on transaction rate metrics for a database, so that if the rate falls below some value, the RS is considered unavailable or degraded, and evaluation of `failure` impact will be triggered within the BR system.

But not explicitly:
 b) in response to determining that the at least one attribute score of the plurality of attribute scores is below the predefined threshold, generating textual feedback including a suggestion to improve the at least one attribute score; and c) causing the textual feedback to be displayed on the client device.  
Mullaney discloses:
b) in response to determining that the at least one attribute score of the plurality of attribute scores is below the predefined threshold, generating textual feedback including a suggestion to improve the at least one attribute score, and c) causing the textual feedback to be displayed on the client device.
that require remediation before granting permission to send the data, determining a composite risk score based on a plurality of area scores, and comparing the area score to a threshold to determine whether to grant permission to send the data to third-party entity 130”.

[[0037]”In some embodiments, TAAM 140 communicates a notification, which includes a permit to send the data to third-party entity 130.”
[0038] in some embodiments, TAAM 140 determines items of the architecture that require remediation before granting permission to send the data to third-party entity 130. TAAM 140 may determine that items of the architecture require remediation by identifying a critical (e.g., clear and present) vulnerability in any of the risk areas. By identifying these vulnerabilities, TAAM 140 provides an opportunity for third-party entity 130 to remediate the vulnerabilities before a final recommendation is made regarding granting or denying permission to send the data to third-party entity 130. 
Examiner interpretation:
Remediation to a system through a manager includes an alert message or any means for such attention as in BobaK [0179] the user is able to configure the UI to notify them whenever a notification exceeding a certain severity is encountered. The UI then alerts 650 the user of the notification and message when it comes in, as shown in FIG. 6B, in one example”; 
[0180] When alerted, the user can choose to open the corresponding resource directly. If the user selects No, the user can revisit the message or resource by using the above notification log view”. See also [0461].

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Mullaney into teachings of Bobak to determine a weight based on the at least one of the plurality of risk areas and determine an area score based on the risk rating and the weight and finally to determine 

As per claim 10, the rejection of claim 6 is incorporated and furthermore Bobak does not explicitly disclose:
wherein the calculating of the plurality of attribute scores is performed continuously until the determining that at least the portion of the plurality of attribute scores is above the predefined threshold.
Mullaney discloses:
wherein the calculating of the plurality of attribute scores is performed continuously until the determining that at least the portion of the plurality of attribute scores is above the predefined threshold:
[0046]” TAAM 140 may repeat steps 206 and 210 for as many risk areas 165 included in memory 160 and/or as many risk areas 165 that are relevant to the architecture of third-party entity 130 that is currently being assessed. [0048] If TAAM 140 determines that the composite risk score is not above the threshold the method continues to step 218 where TAAM 140 determines whether any area score is above a threshold. For example, TAAM 140 may determine that any risk rating of "critical" may be above the threshold and render the architecture of third-party entity 130 unacceptable. As another example, TAAM 140 may compare at the numerical area score (e.g., a combination of risk rating and weight) to a certain threshold. If at step 218, TAAM 140 determines that the area score is above a certain threshold (e.g., the risk rating is critical and/or the area score is above a threshold of 20), then method continues to step 224, which is described below.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention .

Claims 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being un-patentable over Bobak et al (US PG-Pubs 2009/0171730) hereinafter “Bobak” in view of Thakur et al (US Patent 7,788,302) hereinafter “Thakur” and Ngai et al (US Patent 5,850,507) Hereinafter “Ngai”.

As per claim 11, the rejection of claim 1 is incorporated and furthermore Bobak does not explicitly disclose:
Determining a planned rollback of the second dataflow to a previous release;
Operating the first dataflow with an operational copy of the second dataflow in its current release when a planned rollback is determine:
And operating the first dataflow with a previous release of the second dataflow when the previous release becomes available;
Ngai discloses:
Determining a planned rollback of the second dataflow to a previous release:
Col 6 line 35-45 “Finding transaction information corresponding to a transaction associated with an instance that crashed can be achieved by identifying a rollback segment associated with the instance that crashed. Once a rollback segment associated with the instance that crashed is identified, a transaction table in the rollback segment may be accessed”.


Col 7 line 34-42”At step 510, the new transaction makes the resource available (unlocks the resource) by undoing some or all of the changes made by the dead transaction, including those changes which caused the resource to be locked.

Operating the first dataflow with a previous release of the second dataflow when the previous release becomes available:
Col 7 line 35-43 “To undo the changes, the new transaction retrieves a location of one or more undo records for the transaction which locked the resource. After the undo records are retrieved, the operations specified in the undo records are executed and the lock to the resource is released. At step 511, the new transaction accesses the resource and completes the transaction”.
 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Ngai into teachings of Bobak to guarantee that the database is available during the crash while the changes made by uncommitted transactions are not rolled back yet. This would reduce the time to recover when a large number of transactions were active during the instance, because it would require a large number of transactions to be rolled back, including changes to the parts of the database which are not of immediate interest to the users.

As per claim 12, the rejection of claim 1 is incorporated and furthermore Bobak does not explicitly disclose:
Determining a planned rolling forward of the second dataflow to a new release:

Operating the first dataflow with a new release of the second dataflow when the new release becomes available:
Ngai discloses:
Determining a planned rolling forward of the second dataflow to a new release:
Col 2 line 5-12”A typical DBMS performs several steps during an instance recovery. First, the DBMS rolls forward, or reapplies to the data files all of the changes recorded in the redo log. Rolling forward proceeds through as many redo log files as necessary to bring the database forward in time to reflect all of the changes made prior to the time of the crash.

Operating the first dataflow with an operational copy of the second dataflow in its current release when a planned rolling forward is determined:
Col 2 line 10-18 “Rolling forward usually includes applying the changes in online redo log files, and may also include applying changes recorded in archived redo log files (online redo files which are archived before being reused). After rolling forward, the data blocks contain all committed changes as well as any uncommitted changes that were recorded in the redo log prior to the crash. Rollback Segments include records for undoing uncommitted changes made during the roll-forward operation.
Operating the first dataflow with a new release of the second dataflow when the new release becomes available:
Col 8 line 48-60”At step 604, the new transaction undoes some or all of the changes made by the blocking transaction, including those changes which caused the resource to be locked. To undo the changes, the new transaction retrieves a location of one or more undo records for the transaction which locked the resource. After the undo records are retrieved, the operations specified in the undo records are executed and the lock to the resource is released. At step 605, the system waits for the 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Ngai into teachings of Bobak to guarantee that the database is available during the crash while the changes made by uncommitted transactions are not rolled back yet. This would reduce the time to recover when a large number of transactions were active during the instance, because it would require a large number of transactions to be rolled back, including changes to the parts of the database which are not of immediate interest to the users.

 Claims 16, 17 are the method claim corresponding to system claims 11, 12 and rejected under the same rational set forth in connection with the rejection of Claims 11, 12 above.

Claims 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over Bobak et al (US PG-Pubs 2009/0171730) hereinafter “Bobak” in view of Thakur et al (US Patent 7,788,302) hereinafter “Thakur” and Fuchs et al (US Patent 5,530,802) Hereinafter “Fuchs”.

As per claim 14 the rejection of claim 1 is incorporated and furthermore Bobak does not explicitly disclose:
Determining an unplanned service outage of the second dataflow:

And resuming operation of the first dataflow upon restoration of the second dataflow. 
Fuchs discloses:
Determining an unplanned service outage of the second dataflow:
Col 18 line 20-25“As shown in FIG. 6a, when a fault is detected for process P2, by the error detection monitor 20 of the watchdog 15, at the point marked "F", the restart subsystem 30 of the watchdog 15 will initiate the progressive retry recovery algorithm 700 to attempt to bypass the fault.”

Rolling back the first dataflow when an unplanned service outage of the second dataflow is determined:
Col 18 line 46-602 “Thus, process P2 can only reconstruct its state up to the logical checkpoint which is immediately before the nondeterministic event, e, and all the logical checkpoints beyond the nondeterministic event become unavailable and must be discarded.  Accordingly, process P2 must un-send message Mf, as well as message Mg, in order to roll back to logical checkpoint L2, 2 and thus involve process P1 in the recovery, as shown by the new recovery line 310 in FIG. 6b, b. Process P. must roll back to its latest logical checkpoint before the unsent messages M and M namely to logical checkpoint Lia. It is noted that such a departure from previous execution offers an additional opportunity for bypassing a soft ware fault causing a transient failure”.

And resuming operation of the first dataflow upon restoration of the second dataflow. 
Col 18 line 62-67” program control will return during step 840 to the progressive retry recovery algorithm 700 and normal execution will resume for the faulty process”.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Fuchs into teachings of Bobak to bypass software faults and to reorder recovery system for bypassing transient software faults which minimizes the scope of the roll back, including the number of processes involved in the roll back and the total roll back distance, in order to achieve faster recovery (RTO/RPO) in a progressive retry recovery algorithm which gradually increases the scope of the recovery.

As per claim 15 the rejection of claim 1 is incorporated and furthermore Bobak does not explicitly disclose:
Determining an unplanned service outage of the second dataflow:
Col 18 line19-25 “As shown in FIG. 6a, when a fault is detected for process P2, by the error detection monitor 20 of the watchdog 15, at the point marked "F", the restart subsystem 30 of the watchdog 15 will initiate the progressive retry recovery algorithm 700 to attempt to bypass the fault.”

Operating the first dataflow by keeping transaction records when an unplanned service outage is determined:
Col 18 line 47-60”Thus, process P2 can only reconstruct its state up to the logical checkpoint which is immediately before the nondeterministic event, e, and all the logical checkpoints beyond the nondeterministic event become unavailable and must be discarded.  Accordingly, process P2 must un-send message Mf, as well as message Mg, in order to roll back to logical checkpoint L2, 2 and thus involve process P1 in the recovery, as shown by the new recovery line 310 in FIG. 6b…”, and 


Col 7 line 25-33 “a log-based recovery may be implemented using the present invention by restarting the faulty process from the latest checkpoint stored in the critical memory copy 88 and then replaying messages from the message logs 90, 92, that were sent or received since the latest checkpoint to reconstruct the process state up to the point where the fault was detected.
Col 10 line 62-67 “Messages that were received and processed between the restart line 302 and the recovery line 310, such as messages M2 and M3, must have both their message contents and processing order logged in the receiver log file 90.
Col 9 line 46-53”So, if a process has logged both the message content and the processing order of the received messages, then deterministic replay of the messages in the log allows state reconstruction of the respective process.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Fuchs into teachings of Bobak to bypass software faults and to reorder recovery system for bypassing transient software faults which minimizes the scope of the roll back, including the number of processes involved in the roll back and the total roll back distance, in order to achieve faster recovery (RTO/RPO) in a progressive retry recovery algorithm which gradually increases the scope of the recovery.
Claims 19, 20 are the method claim corresponding to system claims 14, 15 and rejected under the same rational set forth in connection with the rejection of Claims 14, 15 above.
Pertinent art:
US20140372378A1:

The system minimizes RTO to near zero. Two options for restoring data are available: object level restores or full site restores. Object level restore recovers metadata using data and intelligence metadata about an object within a discovery point.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.